DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 16/008,981 filed June 14, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,885,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-18 of U.S. Patent No. 10,885,709 B2.
Claims 1, 13 and 15 are anticipated by claim 1 of Patent No. 10,885,709 B2. Claims 2-12 are anticipated by claims 2-12 of Patent No. 10,885,709 B2. Claims 14 and 19 are anticipated by claims 15 of Patent No. 10,885,709 B2. Claim 18 is anticipated by claim 16 of Patent No. 10,885,709 B2. Claim 20 is anticipated by claim 17 of Patent No. 10,885,709 B2.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ofek et al. (US Publication Number 2018/0232050 A1, hereinafter “Ofek”) in view of Baeuerle (US Publication Number 2018/0261332 A1 or WO2017/087567 A1).

(1) regarding claim 18:
As explained in fig. 1, Ofek disclosed a system comprising: 
a virtual reality headset configured to be worn by the user (14, fig. 1, HMD device) having a display unit configured to display a three-dimensional virtual reality environment (para. [0016], note that he processor is configured to execute software programs stored in memory 82, as described below, to display via the display 18 a virtual 3D space 42 populated with virtual objects);
a processor (16, fig. 1, processor) operably connected to the virtual reality headset, wherein the processor is configured to execute commands for performing a multimedia interaction with the three-dimensional virtual reality environment (para. [0016], note that the programs in the HMD device 14 can guide the movable body part to an appropriate one of the plurality of haptic feedback structures 26 that provides haptic feedback that is most tailored for a particular virtual object with which the user interacts) and to display the multimedia interaction on the display unit such that the user is able to interact with the three-dimensional virtual reality environment one or more multimedia interactions with said three-dimensional virtual reality environment (para. [0023], note that the display device 14 is operated by the processor 16 to display a virtual reality representation 44 of the movable body part 22. The position of the virtual representation 44 of the movable body part 22 is displayed so as to appear to be positioned in a virtual location within the virtual 3D space 42 corresponding to the detected location in real 3D space 40);
wherein the three-dimensional virtual reality environment is representative of an anatomy (para. [0016], note that the processor is configured to execute software programs stored in memory 82, as described below, to display via the display 18 a virtual 3D space 42 populated with virtual objects).
Ofek disclosed most of the subject matter as described as above except for specifically teaching a system for treating a medical condition in a user to improve mental wellbeing and psychological reactions after being diagnosed with the medical condition; an avatar representing the user and enabling the user to virtually interact with the three-dimensional virtual reality environment; and wherein said three-dimensional virtual reality environment is configured to provide a simulation for completing a medical mission, wherein the medical mission comprises a virtual representation of the medical condition associated with the user and required the user to interact with the virtual-representation of the medical condition by controlling the avatar; and wherein the three-dimensional virtual reality environment is representative of an anatomy.  
However, Baeuerle disclosed a virtual reality software system for treating a medical condition in a user to improve mental wellbeing and psychological reactions after being diagnosed with the medical condition (para. [0004], note that the technologies further allow the user to simulate various health improving schemes through interaction with the sensory representations of the symptom. The technologies allow the user to sense potential effects of the health improvements, leading to a change in psychological perception of the symptom and its improvement); an avatar representing the user and enabling the user to virtually interact with the three-dimensional virtual reality environment (para. [0038], note that One way to manifest this experience is to provide the user with a view of an avatar (virtual self) representing the user in a virtual reality environment); and wherein said three-dimensional virtual reality environment is configured to provide a simulation for completing a medical-mission (para. [0040], note that regardless of whether a visual cue or source of the symptom (e.g. pain) is known, the technologies can be applied. Unlike mirror therapy based solutions for pain, the present technologies allow users (e.g., patients) or their helpers (e.g., family members, physicians or computing systems) to create digital models of symptom (e.g., pain, malady, wound), even if there is no physical manifestation of the symptom, such as a missing or injured limb or some other injury), wherein the medical mission comprises a virtual representation of the medical condition associated with the user and required the user to eliminate the virtual-representation of the medical condition by controlling the avatar (para. [0040], note that the disclosed technologies can enable creation of sensor signals to form an immersive environment, such as a virtual reality or an augmented reality environment, that more readily enables the brain to accept the offered stimuli as real and that allows subjects to believe improvements in their symptoms (e.g., relieving pain) or trust their own power to control the improvement), wherein the three-dimensional virtual reality environment is representative of an anatomy (para. [0055], note that the avatar can display exterior appearance of the user, and it may additionally include representations of internal anatomy of the user).
Ofek and Baeuerle are combinable because they are from the same field of endeavor. At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have a virtual reality software system for treating a medical condition in a user to improve mental wellbeing and psychological reactions after being diagnosed with the medical condition; an avatar representing the user and enabling the user to virtually interact with the three-dimensional virtual reality environment; and wherein said three-dimensional virtual reality environment is configured to provide a simulation for completing a medical-mission, wherein the medical mission comprises a virtual representation of the medical condition associated with the user and required the user to eliminate the virtual-representation of the medical condition by controlling the avatar; and wherein the three-dimensional virtual reality environment is representative of an anatomy. The suggestion/motivation for doing so would have been in order to provide a patient with a virtual, yet realistic and strongly impactful representation of the patient's symptoms and their alleviation, because this would further stimulate the patient's mind to change perception of pain and symptom alleviation (para. [0003]). Therefore, it would have been obvious to combine Ofek and Baeuerle to obtain the invention as specified in claim 1.

Allowable Subject Matter
Claims 1-17 and 20 would be allowable they overcome the Double Patenting rejection set forth in this Office action.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record do not specifically teach “an avatar representing the user and enabling the user to virtually interact with the three-dimensional virtual reality environment; wherein the three-dimensional virtual reality environment is configured to provide a simulation for completing a medical mission, wherein the medical mission comprises a virtual-representation of the medical condition associated with the user and requires the user to interact with the virtual-representation of the medical condition by controlling the avatar; wherein the medical mission comprises the avatar having a transportation vehicle for traveling to a location within the three-dimensional virtual reality environment (in combination with the other claimed limitations and/or features)” as recited in claims 1 and 20 in combination. Furthermore, the prior arts of record do not teach “wherein the anatomy is a virtual blood stream and the virtual-representation of the medical condition comprises blood cells within the virtual blood stream”, as recited in dependent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/           Primary Examiner, Art Unit 2674